Title: From Alexander Hamilton to James McHenry, 21 September 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York Sepr. 21. 1799

I feel it as a mark of consideration for my recommendation, that notwithstanding the force of the difficulties, which in your view operate against further advances not founded upon the prescribed forms, you are pleased to declare that you will once more give your sanction to the measure.
I must entreat you even to go a step further and to order that it be without fail done. For Symptoms bordering on mutiny for the want of pay have been reported to me as having appeared in the twelveth and thirteenth Regiments. And discontents less turbulent have been communicated from several other quarters. An explosion any where would injure and discredit the service, and wherever the blame might really be would be shared by all.
No one can be more deeply impressed than I am with the necessity of a strict adherence to general rules and to established forms. But there will occur circumstances in which these ought to be dispensed with. And it is equally important, to judge rightly when exceptions ought to be admitted as when the general rule ought to be maintained.
The creation of a new army, in which every officer from the highest to the lowest is of new appointment, & in respect to which in and out of the administration there is a deficiency of some essential organs, presents a case which with the utmost diligence and care will require and justify relaxations.
For instance, the law and the instructions of the Treasury Department require that the Pay of the troops shall be founded upon warrants of the Commanding General regulated, by the reports of the Pay Master General or, as I maintain the construction of the late law to be, of his Deputy with a separate command. How was that practicable when the Pay Master General was at Cincinnati and he had no deputy any where? How can it now be done with reasonable convenience and expedition, when he resides at Philadelphia and he has no deputy attached either to my command or to that of General Pinckney?

Again Muster and Pay Rolls are to be in certain precise forms prescribed by the Treasury. These forms were received by me only four days since, and consequently could not hitherto be in the possession of the commandants of Regiments. It will not be said that I ought to have called for them; because certainly it lies with the department to communicate its own regulations uncalled for. Are the soldiery to suffer a privation of pay for several months, because these forms never prescribed, have not been fulfilled?
It is true that when I was at the head of the Treasury Department these forms passed under my eye; but it is no less true that I had forgotten the circumstance, and that considering it as an attribute of the Inspector General to devise forms, where none were before established by higher authority, I had caused to be prepared forms of Muster and Pay Rolls to answer the present exigency. Surely as the matter is situated, these forms ought provisionally at least to serve as substitutes for the established ones.
Various other particulars might be added to prove that dispensations with the ordinary forms ought to take place in relation to the new Regiments. But the foregoing are sufficient for illustration.
Every effort no doubt ought to be made and on my part will be made as fast as possible to put this and every other matter in its proper and regular train. But time is requisite and the organs which depend on administrative authority must first be instituted.
The Treasury as well as the war department, has too often experienced the necessity of accommodating relaxations in special cases not readily to admit upon reflexion that they are right in the existing position of our new army.
As to the persons, who are to muster the twelve regiments they are by my direction the Commandant of the Regiment and the surgeon or person officiating in that capacity. It seems to me that till inspectors are appointed—nothing would be done which would promise greater security to the public. I did not like to multiply Agents. I conceive that this is substantially conformable to the instruction from the Treasury and will be so understood. If not you be pleased to inform me.
With great respect   I have the honor to be Sir   Yr. Obed Ser
The Secy of War

 